                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUN CHENYAN,                                )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       No.    19 cv 5705
                                            )
THE PARTNERSHIPS AND                        )       Judge Elaine E. Bucklo
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A”,                 )
                                            )
              Defendants.                   )

       PLAINTIFF’S MOTION FOR JUDGMENT ON THE ANSWER OF THIRD
          PARTY CITATION RESPONDENT AND TURNOVER OF FUNDS

       Now Comes the Plaintiff, Sun Chenyan, by and through one of its attorneys, Charles E.

McElvenny, and in support of Plaintiff’s Motion for Judgment on the Answer of Third Party

Citation Respondent, Payoneer Inc., and for Turnover of Funds, states as follows:

       1.     On January 29, 2020, judgment was entered in this Court in favor of the

Plaintiff, Sun Chenyan (Plaintiff), and against the Defendants in the total amount of $650,000.

See Schedule A to Exhibit 1 [Docket 42]. Since the date of the Judgment Plaintiff has

collected $2,032.19. There is now due the sum of $647,967.81.

       2.     A Citation to Discover Assets to a Third Party was served on Third Party

Payoneer Inc. on February 19, 2020. See Citation, attached hereto as Exhibit 2.




                                                                                             1
       3.      Payoneer Inc. served its Answer on March 30, 2020, indicating that it is in

possession of non-exempt funds belonging to certain Defendants and indicating that $452.18 in

total was being withheld. See Payoneer Inc.’s Answer, attached hereto as Exhibit 3.

       4.        Supplementary proceedings to enforce a judgment are governed by Federal Rule

of Civil Procedure 69(a) which provides that a district court is to use state procedure governing

the execution of any such judgment. Fed. R. Civ. P. 69(a).

       5.      Section 5/2-1402 of the Illinois Code of Civil Procedure provides that when

assets of a judgment debtor not exempt from the satisfaction of a judgment are discovered, a

court may enter an order or judgment compelling the person cited to deliver said assets. 735

ILCS 5/2-1402.

       6.      As such, the Plaintiff is entitled to the non-exempt property of Defendants

identified in Schedule A of Exhibit 1 in partial satisfaction of the Judgment Balance remaining

due.

       WHEREFORE, Plaintiff Sun Chenyan, respectfully requests that this Court enter a

Judgment on its Third Party Citation and order Third Party Citation Respondent, Payoneer Inc.,

to turnover to Plaintiff in partial satisfaction of the judgment, the property of judgment debtors

identified in Schedule A to Exhibit 1 in the total amount of $452.18, and for such other relief

that this Court deems just and proper.

Respectfully submitted this 8th day of April, 2020.

                                                      /s/ Charles E. McElvenny
                                                      Charles E. McElvenny
                                                      Law Office of Charles E. McElvenny
                                                      120 N. LaSalle Street, Suite 1200
                                                      Chicago, Illinois 60602
                                                      Tel. No. 312-291-8330



                                                                                                2
